Citation Nr: 0628194	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  05-09 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for left 
knee derangement.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to February 
1969.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its November 2004 rating decision, the RO determined that 
no new and material evidence had been submitted and did not 
reopen the veteran's claim for service connection of left 
knee derangement.  The RO explained that his claim had 
previously been denied because service medical records did 
not show aggravation of his preservice left knee disorder 
during military service.  The RO further noted that the 
veteran had not submitted any medical evidence showing he had 
a left knee derangement that is related to his military 
service.    

In October 2005, the Board received new medical evidence from 
the veteran pertaining to his claim.  The newly submitted 
evidence consists of a private examination report and 
correspondence from T.T., M.D. dated in July 2005, which 
include current assessments pertaining to the veteran's left 
knee and a medical nexus opinion.  The Board notes that the 
last SOC was issued in March 2005 and the newly submitted 
evidence was not accompanied by a waiver of the veteran's 
right to initial consideration of the new evidence by the RO.  
As the newly submitted evidence is neither duplicative nor 
irrelevant, the Board remands this case to the RO for its due 
consideration and the issuance of an SSOC reflecting such 
consideration with respect to the issue on appeal.  38 C.F.R. 
§§ 19.9, 20.1304(c) (2005).  The Board notes that should the 
RO determine that the veteran has produced new and material 
evidence, the RO must evaluate the merits of the claim in 
light of all of the evidence, both new and old, after 
ensuring that VA's statutory duty to assist has been 
fulfilled.  38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 
12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. 
App. 321 (1999). 

Accordingly, the case is REMANDED for the following action:

After consideration of any evidence 
submitted since the March 2005 SOC and any 
additional notification and/or development 
deemed necessary, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



